Evans, P. J.
This suit was brought by the former wards of Dial against him and his securities on his bond as guardian. .
There was a verdict and judgment rendered for the defendants.
The principal error relied upon by the appellants is the following charge of the court: “ That the plaintiffs having failed to
read in evidence the bond of Dial, or a copy of the same, the jury cannot return a verdict against Dial’s securities.”
We are of opinion there is no error in this charge. But independent of' the charge, which applied only to the securities on the-bond, the jury, with all the facts before them, rendered a verdict in favor of the principal, Dial.
The judgment is therefore affirmed.
Affirmed.